t c memo united_states tax_court stanley k and tomi l baumann petitioners v commissioner of internal revenue respondent docket no filed date frederick j o’laughlin for petitioner stanley k baumann tomi l baumann pro_se william f castor for respondent memorandum findings_of_fact and opinion kroupa judge this case arises from a request for relief from joint_and_several_liability under sec_6015 f in connection with petitioners’ deficiency proceeding although the 1all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated nonrequesting spouse petitioner stanley k baumann stanley did not object when the requesting spouse petitioner tomi l baumann tomi amended the deficiency petition to include the claim for relief under sec_6015 stanley now objects after respondent determined that tomi qualifies for relief stanley objects by arguing that despite stanley’s being allowed to participate in respondent’s determination whether tomi qualified for relief respondent nonetheless abused his discretion in granting relief under sec_6015 because respondent did not examine all the facts and circumstances as required under sec_6015 the issue for decision is whether respondent abused his discretion in granting tomi relief from joint_and_several_liability under sec_6015 we hold that he did not background findings_of_fact petitioners while married timely filed their joint federal_income_tax return for respondent sent a joint notice_of_deficiency to petitioners on date in which respondent determined an income_tax deficiency against petitioners of dollar_figure for and an accuracy-related_penalty of dollar_figure under sec_6662 the deficiency was attributable to respondent’s disallowing gambling_losses in excess of gambling income under sec_165 instead of allowing stanley to claim his gambling_losses against income from his drywall construction business petitioners timely filed a petition contesting respondent’s determination in the deficiency_notice at the time petitioners filed their joint petition petitioners resided in oklahoma city oklahoma attorney frederick j o’laughlin counsel represented both petitioners in the deficiency proceeding respondent filed a motion for summary_judgment summary_judgment motion on date involving all issues set forth in the deficiency_notice respondent asserted in the summary_judgment motion that petitioners were not entitled as a matter of law to deduct gambling_losses in excess of gambling income under sec_165 on the date petitioners were ordered to file a response to respondent’s summary_judgment motion petitioners’ counsel filed a motion to withdraw as counsel for tomi because petitioners had since divorced and their divorce created a conflict of interest along with the motion to withdraw counsel filed on behalf of both petitioners a response to respondent’s summary_judgment motion the court granted counsel’s motion for leave to withdraw as counsel for tomi administrative request for relief while the deficiency proceeding was pending tomi filed2 a form_8857 request for innocent spouse relief seeking relief from liability for the deficiency and accuracy-related_penalty for taxable_year the year at issue tomi attached a form questionnaire for requesting spouse on which tomi stated that she filed the return for relying on the advice of her return preparer who happened to be petitioners’ counsel and that she was unfamiliar with the tax laws once examining officer lori sperle examining officer of respondent’s oklahoma city office received tomi’s innocent spouse case from respondent’s cincinnati centralized innocent spouse operation cciso the examining officer sent two letters to stanley notifying him that tomi had filed a claim for relief under sec_6015 one letter entitled letter to non- requesting spouse was dated date and another letter was dated date the letters notified stanley that tomi 2the record does not reflect the exact date tomi filed her request for relief the record reflects that respondent’s cincinnati centralized innocent spouse operation cciso received the form_8857 on date and that the form was dated date 3tomi’s request for relief also sought relief for unpaid taxes for the deficiency_notice did not involve however and so is not before us 4tomi did not disclose on this questionnaire that she was abused had filed a request for relief from joint_and_several_liability and notified stanley that he could take part in the proceeding by providing information for respondent to consider in making a relief determination the letters also requested that stanley complete an enclosed form innocent spouse information request information request to provide any information stanley wanted respondent to consider in making the relief determination stanley completed the information request and submitted it to respondent on date stanley also submitted a sworn statement on the same date asserting that tomi was not entitled to relief because she had full knowledge of and she benefited from the gambling activity the examining officer sent neither tomi nor stanley a preliminary determination_letter for deficiency hearing the court held a hearing on respondent’s summary_judgment motion on date at the hearing respondent notified the court and petitioners that respondent was converting the summary_judgment motion into a motion for partial summary 5although respondent sent a preliminary determination_letter to tomi on date informing tomi that she did not qualify for relief for which year is not before us see supra note respondent did not send a preliminary determination_letter for the year at issue whether a preliminary determination_letter had been issued for is relevant for purposes of deciding whether revproc_2003_61 2003_2_cb_296 or revproc_2000_15 2000_1_cb_447 applies judgment respondent was not moving for summary_judgment as to the accuracy-related_penalty under sec_6662 in addition respondent notified the court that tomi had filed a claim for relief under sec_6015 and that the summary_judgment motion did not include tomi’s request for relief under sec_6015 the court granted respondent’s motion as to the dollar_figure deficiency but denied the motion as to the accuracy-related_penalty in an order dated date the court did not specifically mention tomi’s request for relief under sec_6015 in the order but the court restored the case to the general docket for trial or other_disposition amended petition to add claim for relief on date tomi filed a pleading entitled a motion for leave to file an amendment to the petition which motion embodied an amendment to the petition in which tomi claimed relief under sec_6015 a copy of the motion and the proposed amendment was served on stanley through his counsel and on respondent neither respondent nor stanley objected to the motion to amend the petition the court granted the motion to amend the petition to add tomi’s claim under sec_6015 on date appeals determination appeals officer robert baty appeals officer baty of respondent’s oklahoma city office received the administrative innocent spouse case file on date the administrative file included the correspondence between petitioners and the examining officer the record of the examining officer’s interview with tomi and the examining officer’s work papers the administrative file included the information request that stanley submitted and included the divorce decree ordering stanley to pay and to hold tomi harmless from their joint federal_income_tax liabilities through and including which includes petitioners’ joint income_tax_liability for the examining officer’s work papers included records of the innocent spouse determination interview the examining officer conducted with tomi on date the examining officer’s work papers show that the examining officer determined that tomi was not entitled to relief under sec_6015 or c because tomi had actual knowledge of the gambling activity and tomi’s lack of knowing the tax consequences was no defense the examining officer also determined that even though five factors weighed in favor of granting tomi relief under sec_6015 tomi was not entitled to relief under sec_6015 because tomi had knowledge of the gambling activity the five 6ignorance of the law is not a defense for a taxpayer seeking relief under sec_6015 292_f3d_800 d c cir affg tcmemo_2000_332 282_f3d_326 5th cir affg 115_tc_183 887_f2d_959 9th cir factors weighing in favor of sec_6015 relief included petitioners’ divorce tomi would face economic hardship if relief were not granted petitioners’ divorce decree stated that stanley was responsible for the income_tax_liability the entire deficiency was attributable to stanley and tomi was current with all her federal tax obligations while stanley was not after reviewing the administrative file appeals officer baty had a conference with tomi on date during which tomi detailed the abuse she allegedly suffered from stanley tomi provided information and documents to substantiate that stanley physically assaulted her numerous times that stanley had threatened tomi’s life with a shotgun during the divorce action that he had tried to burn their house while she and her children were inside that he was charged with arson that he was taken to a psychiatric hospital after he attempted suicide with a shotgun and that he had threatened the life of her older son from a previous marriage after the conference appeals officer baty obtained third- party information that confirmed the information tomi provided him during the conference appeals officer baty verified the information by accessing the oklahoma state courts network’s oscn web site and locating relevant court documents appeals officer baty verified through court documents that tomi filed for divorce from stanley that tomi filed a petition for a protective_order based on domestic abuse and that a temporary protective_order was issued the appeals officer also verified that the state of oklahoma filed an information against stanley for fourth degree felony arson and issued an arrest warrant against him shortly after tomi filed for divorce the court records also showed that stanley subsequently pleaded guilty to misdemeanor arson and received a 1-year suspended sentence the administrative file also included a certified copy of an oklahoma city police department crime report that described a domestic disturbance call made to the police from tomi’s residence reporting to the police that stanley had threatened suicide with a shotgun and that the police confiscated the shotgun this police crime report was dated day before stanley’s involuntary commitment to griffin memorial hospital in norman oklahoma for observation which commitment caused the originally scheduled trial to be continued appeals officer baty found the same factors weighing in favor of relief that the examining officer had previously found except that appeals officer baty also found that abuse existed and that the abuse was a significant and compelling factor warranting relief also although the appeals officer found that tomi had knowledge of the gambling activity he noted that the examining agent did not consider revproc_2003_61 2003_2_cb_296 which revised the weight to be given to the knowledge factor revproc_2003_61 sec_3 c b pincite reason to know of the item giving rise to the deficiency no longer is an extremely strong factor that should weigh more heavily against relief than other factors revproc_2003_61 sec_4 a iii b c b pincite actual knowledge is to be considered a strong factor weighing against relief which may nevertheless be overcome if the factors in favor of equitable relief are particularly compelling id appeals officer baty determined that the knowledge factor did not prevent tomi from qualifying for relief appeals officer baty determined that although tomi was not entitled to relief under sec_6015 or c because she knew of the items giving rise to the deficiency she was entitled to partial relief under sec_6015 to the extent her liability exceeded the amount of her income_tax refund for of dollar_figure appeals officer baty notified tomi of this determination in a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice determination dated date the notice 7rev proc 2003_2_cb_296 superseded revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra is effective for requests for relief pending on date for which no preliminary determination_letter has been issued as of date revproc_2003_61 sec c b pincite because no preliminary determination_letter had been issued as of date revproc_2003_61 supra applies to this case determination indicated that e conomic considerations abuse indications and compliance factors were considered and were deemed sufficient to support the proposed settlement the notice determination explained that tomi could proceed to trial either if she disagreed with the decision or if stanley objected the notice determination also mentioned that the case was scheduled for trial during the week of date appeals officer baty sent the notice determination to stanley’s counsel as well stanley’s counsel was also provided with a copy of the notice determination and other items in the administrative record at a conference on date with respondent’s counsel in preparation of trial trial on the sec_6015 claim stanley’s counsel stated at trial that stanley did not object to tomi’s amending the petition to seek relief from joint liability but that stanley seeks to object now to respondent’s determination that tomi qualifies for partial relief at the trial appeals officer baty authenticated the administrative file and the entire administrative file was admitted into evidence appeals officer baty testified and explained the factors he considered in deciding to grant tomi equitable relief under sec_6015 stanley neither testified nor refuted any of appeals officer baty’s statements stanley only questioned the subsection under which tomi requested relief because he argued if tomi requested relief under subsection b or c then he would be entitled to receive notice of and have a right to participate in the determination whether tomi was entitled to relief as we understand stanley’s argument stanley asserts that appeals officer baty abused his discretion in granting tomi partial relief under sec_6015 for apparently because stanley did not have an adequate opportunity to participate in respondent’s determination opinion this case involves the participatory rights a nonrequesting spouse has in respondent’s determination whether the requesting spouse is entitled to relief under sec_6105 the question stanley asks us to address is how much participation a nonrequesting spouse must be afforded to challenge the other spouse’s claim for relief under sec_6015 where both spouses are before the court in the same deficiency proceeding before 8contrary to counsel’s remarks at trial this case is not a stand alone proceeding commenced under sec_6015 as discussed infra sec_6015 enables an electing spouse to petition for review of an administrative determination regarding relief or failure to rule as a stand alone matter independent of a deficiency proceeding although this is not a so-called stand alone case sec_6015 provides that the court shall establish rules providing a nonrequesting spouse with adequate notice and an opportunity to become a party sec_6015 rule requires the commissioner to notify the nonrequesting spouse and allows the nonrequesting spouse to intervene in a stand alone case see 115_tc_118 we address whether respondent abused his discretion in granting tomi partial relief from joint liability under sec_6015 we must first address whether we have jurisdiction and whether stanley may challenge tomi’s claim for relief tax_court has jurisdiction the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress 85_tc_527 there are three jurisdictional bases for the court to review a claim for relief from joint_and_several_liability 123_tc_135 115_tc_118 114_tc_354 first a taxpayer may seek relief from joint_and_several_liability on a joint_return by raising the matter as an affirmative defense in a petition for a redetermination of a deficiency filed under sec_6213 ie a deficiency proceeding king v commissioner supra pincite corson v commissioner supra pincite 114_tc_276 second a taxpayer may file a so-called stand alone petition seeking relief from joint_and_several_liability on a joint_return where the commissioner has issued a final_determination denying the taxpayer’s claim for relief or the commissioner has failed to rule on the taxpayer’s claim within months of its filing see sec_6015 117_tc_279 king v commissioner supra pincite corson v commissioner supra pincite 114_tc_324 sec_6015 enables an electing spouse to petition for review of an administrative determination regarding relief or failure to rule as a stand alone matter independent of a deficiency proceeding king v commissioner supra pincite corson v commissioner supra pincite fernandez v commissioner supra pincite finally a taxpayer may request relief from joint_and_several_liability on a joint_return in a petition for review of a lien or levy action see sec_6320 sec_6330 the petition in this case was filed in a deficiency proceeding we therefore have jurisdiction we next address whether stanley may contest tomi’s claim for relief we have previously held that one spouse can challenge the other spouse’s claim for relief in a deficiency case corson v commissioner supra we determined that we could consider the wife’s claim based on the court’s traditional deficiency jurisdiction id pincite when the commissioner negotiated a settlement with the wife concerning relief under sec_6015 the husband refused to agree to the negotiated settlement the court denied the motion by respondent for entry of decision holding that the husband must be allowed to be heard on the question whether the wife is entitled to relief corson v commissioner supra pincite here stanley had an opportunity to be heard stanley was a party to the proceeding stanley received the notice required stanley received notice of tomi’s claim for relief when she filed form_8857 stanley also received notice that tomi was amending the deficiency petition to add her claim for relief to the petition and stanley did not object to tomi’s amending the petition in addition stanley was permitted to submit information to respondent relative to tomi’s claim for relief stanley submitted a completed information request on form and submitted a sworn statement to respondent the information stanley submitted is part of the administrative file appeals officer baty reviewed in making a final_determination that tomi qualifies for partial relief under sec_6015 we further note that stanley’s opportunity to participate did not end with respondent’s administrative determination stanley as a party to this proceeding had an opportunity to object to respondent’s determination during the trial on the sec_6015 claim instead of providing testimony or facts to refute respondent’s determination however stanley argued that he did not have adequate participation in respondent’s determination stanley argued that his only participation was completing the information request and submitting the sworn statement it is this level of participation with which stanley remains dissatisfied we find that simply because stanley dislikes the result does not mean he was deprived of his right to participate in respondent’s determination whether tomi qualified for relief we now address whether respondent abused his discretion in determining that tomi is entitled to partial relief relief from joint_and_several_liability under sec_6015 married taxpayers may generally elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse may seek relief from joint_and_several_liability under sec_6015 a spouse may qualify for relief from liability under sec_6015 or if eligible may allocate liability under sec_6015 in addition a spouse may seek equitable relief under sec_6015 if relief is not available under sec_6015 or c fernandez v commissioner supra pincite butler v commissioner supra pincite under sec_6015 the commissioner has the discretion to relieve a spouse or former spouse of joint liability if taking into account all the facts and circumstances it is inequitable to hold that spouse liable for any deficiency or unpaid tax or any portion of either and that spouse is not eligible for relief under sec_6015 or c sec_6015 respondent found that tomi was not entitled to relief under either sec_6015 or c because she had actual knowledge of the gambling activity furthermore tomi agrees that she was not eligible for relief under either sec_6015 or c and that she was entitled to partial relief under sec_6015 as respondent determined typically a spouse seeking equitable relief from joint_and_several_liability under sec_6015 must prove that the commissioner’s determination regarding relief was an abuse_of_discretion rule a 120_tc_137 118_tc_106 affd 353_f3d_1181 10th cir 115_tc_183 affd 282_f3d_326 5th cir butler v commissioner t c pincite the commissioner’s exercise of discretion is entitled to due deference in order to prevail the taxpayer must demonstrate that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law jonson v commissioner supra pincite here the nonrequesting spouse stanley must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in 9the taxpayer bears the burden_of_proof except as otherwise provided in sec_6015 rule a 119_tc_306 affd 101_fedappx_34 6th cir fact or law see id 112_tc_19 the commissioner has prescribed procedures as directed by sec_6015 for determining whether a spouse qualifies for relief under subsection f these procedures are set forth in revproc_2003_61 2003_2_cb_296 revproc_2003_61 supra which applies here has a nonexhaustive list of factors weighing in favor of relief and factors weighing against relief stanley has failed to present any evidence that would suggest with regard to these factors that tomi did not qualify for equitable relief as respondent determined accordingly we conclude that respondent did not abuse his discretion by acting arbitrarily capriciously or without sound basis in fact in granting tomi equitable relief under sec_6015 we have considered all arguments the parties made in reaching our holdings and to the extent not mentioned we find them to be irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
